          Entered on Docket January 22, 2020              Below is the Order of the Court.



 1
                                                          _____________________
 2                                                        Brian D. Lynch
                                                          U.S. Bankruptcy Judge
                                                          (Dated as of Entered on Docket date above)
 3

 4

 5

 6
     ____________________________________________________________________________
 7
                              UNITED STATES BANKRUPTCY COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
      In re:                                                        Case No. 19-41534-BDL
10
      JENNIFER LYNN MANN,                                  ORDER GRANTING OBJECTION TO
11                                                        NOTICE OF POSTPETITION MORTGAGE
                                                             FEES, EXPENSES & CHARGES
12                                       Debtor.

13

14             On October 24, 2019, Wilmington Savings Fund Society, FSB (“Wilmington”) filed its

15   Notice of Postpetition Mortgage Fees, Expenses, and Charges (the “Notice”). On October 25,

     2019, the Debtor, Jennifer Lynn Mann, filed her Objection to Notice of Postpetition Mortgage
16
     Fees, Expenses & Charges (ECF No. 31) (the “Objection”).                   On December 10, 2019,
17
     Wilmington filed a Response to the Objection (ECF No. 32). On December 18, 2019, counsel
18
     for the Debtor and Wilmington appeared before the Court at a hearing on the Objection.
19
               The Debtor objected to a $250 fee charged by Wilmington for attaching Official Form
20
     410A to the Wilmington Proof of Claim No. 11. Form 410A lists the Mortgage and Case
21
     Information, Total Debt Calculation, Arrearage and Monthly Mortgage payment and the Loan
22
     Payment History. The Debtor did not object to the $300 fee for preparing the proof of claim or
23
     the $350 fee for reviewing the plan, which are typical of the types of fees, if not necessarily
24
     the amounts, in bankruptcy recoverable under the loan documents.                    In response to the
25
     Debtor’s objection to the $250 fee associated with attaching Official Form 410A, Wilmington



     ORDER GRANTING OBJECTION TO NOTICE OF POSTPETITION MORTGAGE FEES - 1

      Case 19-41534-BDL         Doc 36   Filed 01/22/20    Ent. 01/22/20 13:23:52           Pg. 1 of 2
 1   cited Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 3001(f) stating that a proof
 2   claim and any supplements thereto “shall constitute prima facie evidence of the validity and

 3   amount of the claim.” Fed. R. Bankr. Pro. 3001(f). Bankruptcy Rule 3001(f), however, does

 4   not apply to notices filed pursuant to Bankruptcy Rule 3002.1(c). See Fed. R. Bankr. Pro.

 5   3002.1(d). The Notice was filed pursuant to Bankruptcy Rule 3002.1(c). Therefore, the prima

 6
     facie presumption of Bankruptcy Rule 3001(f) does not apply to the Notice.

           Upon a motion challenging the fee, the Court, after notice and a hearing, must
 7
     “determine whether payment of any claimed fee, expense, or charge is required by the
 8
     underlying agreement and applicable nonbankruptcy law to cure a default or maintain
 9
     payments in accordance with § 1322(b)(5) of the Code.” Fed. R. Bankr. Pro. 3002.1(e). The
10
     burden of proof falls on whichever party would bear that burden outside of bankruptcy.
11
     Raleigh v. Illinois Dep’t of Revenue, 530 U.S. 15 (2000). Because Wilmington is the claimant,
12
     the burden falls on Wilmington. Wilmington did not cite the Court to a provision in the loan
13
     documents which would allow for recovery of a fee for merely appending a document to a
14
     proof of claim, nor does it provide any factual underpinning how that charge fits the terms of
15
     the loan documents. Moreover, a charge for the proof of claim has already been included in
16   the Notice. Wilmington has failed to meet its burden of proof regarding the Objection with
17   respect to the $250 fee associated with attaching Official Form 410A.
18         Based on the foregoing, it is hereby
19         ORDERED that the Objection to Notice of Postpetition Mortgage Fees, Expenses &

20   Charges (ECF No. 31) is granted.

21                                            ///End of Order///

22

23

24

25




     ORDER GRANTING OBJECTION TO NOTICE OF POSTPETITION MORTGAGE FEES - 2

      Case 19-41534-BDL      Doc 36     Filed 01/22/20   Ent. 01/22/20 13:23:52   Pg. 2 of 2
